 Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 1 of 26 PageID #: 507



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
CHRISTOPHER OSMAN,

                        Plaintiff,
                                                     MEMORANDUM & ORDER
            -against-                                19-CV-2210 (JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Christopher J. Bowes, Esq.
                    Law Office of Christopher James Bowes
                    54 Cobblestone Drive
                    Shoreham, New York 11786

For Defendant:          Mary M. Dickman, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        610 Federal Plaza, 5th Floor
                        Central Islip, New York 11722

SEYBERT, District Judge:

            Plaintiff Christopher Osman (“Plaintiff”) brings this

action pursuant to Section 205(g) of the Social Security Act (the

“Act”), 42 U.S.C. § 405(g), challenging the Commissioner of Social

Security’s (the “Commissioner”) denial of his application for

Social Security Disability Insurance Benefits.           (Compl., D.E. 1,

¶¶ 1, 8.)    Presently pending before the Court are the parties’

cross-motions for judgment on the pleadings.           (Pl. Mot., D.E. 9;

Comm’r Mot., D.E. 13.)        For the following reasons, Plaintiff’s

motion is DENIED and the Commissioner’s motion is GRANTED.
    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 2 of 26 PageID #: 508



                                   BACKGROUND1

I.      Procedural History

              On December 8, 2014, Plaintiff applied for disability

insurance benefits alleging that, since November 29, 2014, cancer

of the appendix/colon, chronic fatigue, weakness, and a broken leg

rendered him disabled.         (R.    160, 169.)    After Plaintiff’s claim

was denied on April 13, 2015 (R. 85-88), he requested a hearing

before an Administrative Law Judge (“ALJ”) (R. 89, 93-94).                   On

July 13, 2017, Plaintiff, accompanied by counsel, appeared for a

hearing before the ALJ.         (R. 42-56.)

              In a decision dated August 22, 2017, the ALJ found that

Plaintiff was not disabled within the meaning of the Social

Security Act.        (R. 13-19.)     The ALJ found that although Plaintiff

suffered      from    severe   impairments,      such   impairments,   whether

considered individually or in combination, allowed Plaintiff to

retain the residual functional capacity (“RFC”) to perform “light

work” and that because he retained the ability to return to his

past work as a water quality tester, he was not disabled.              (R. 16-

19.)     The Social Security Administration’s Appeals Council granted

Plaintiff’s request for review and, on February 12, 2019, affirmed




1 The background is derived from the administrative record.
(“R.”, D.E. 8.) For purposes of this Memorandum and Order,
familiarity with the administrative record is presumed. The
Court’s discussion of the evidence is limited to the challenges
and responses raised in the parties’ briefs.
                                         2

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 3 of 26 PageID #: 509



the ALJ’s finding that Plaintiff was not disabled.               (R. 1-9.)    The

Appeals      Council    adopted    the       ALJ’s    findings   regarding    the

evidentiary facts and his overall conclusions regarding whether

Plaintiff was disabled.          However, the Appeals Council determined

that Plaintiff’s ability to perform work requiring approximately

six hours of sitting and two hours of standing/walking corresponded

not to light work but instead to sedentary work.                    (R. 5.)   The

Appeals      Council    thus    determined       that    although    Plaintiff’s

impairments prevented him from performing his past relevant work,

it found that an individual having Plaintiff’s vocational factors

and a RFC to perform a reduced range of sedentary work could

perform a significant number of jobs that exist in the national

economy.      (R. 5-7.)

              Where, as here, the Appeals Council reviews the decision

of the ALJ, the Appeals Council’s decision constitutes the final

decision of the Commissioner. See 20 C.F.R. § 404.981; see also

Smith v. Berryhill, --- U.S. ----, 139 S. Ct. 1765, 204 L. Ed. 2d

62 (2019). Thus, having exhausted his administrative remedies, on

April 15, 2019 Plaintiff initiated this action (see Compl.), and

moved for judgment on the pleadings on November 4, 2019 (Pl. Mot.;

Pl. Br., D.E. 10; Pl. Reply, D.E. 14).                   On March 5, 2020, the

Commissioner filed a cross-motion for judgment on the pleadings.

(Comm’r Mot.; Comm’r Br., D.E. 13-1.)                Because the Court’s review

is limited to determining whether there is substantial evidence in

                                         3

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 4 of 26 PageID #: 510



the record to support the ALJ’s decision, Cage v. Comm’r of Soc.

Sec., 692 F.3d 118, 122 (2d Cir. 2012) (citing Lamay v. Comm’r of

Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009)), the Court first

reviews the administrative record.              The Court’s review of the

record      proceeds      as   follows: first, the    Court    summarizes   the

relevant evidence presented to the ALJ; second, the Court reviews

the ALJ’s findings and conclusions; and third, the Court reviews

the Appeals Council’s decision.

I.      Evidence Presented to the ALJ

        A. Testimonial Evidence and Employment History

              At the July 13, 2017 hearing, Plaintiff testified that

he was 44 years old, 5’10” tall and weighed 230 pounds.                 (R. 45,

57.)     He graduated high school and attended college, is unmarried

and lives alone.          (R. 45.)   Plaintiff testified that he lives in

an apartment, does not “have any problems with stairs”, and does

housework.        (R. 46.)     According to Plaintiff, he does not drive

because      he   “lost    [his]   license,   DWI.”    (R.    46.)    Plaintiff

testified that he is not working at all and “the main reason” is

because he has “to go to the bathroom a lot” and gets nauseous and

vomits.      (R. 46-48.)       Plaintiff explained that he had a part of

his colon removed after being diagnosed with appendix and colon

cancer and “it never went back to normal after that.”                (R. 46-49.)

              Plaintiff testified that he broke his leg in 2014 while

working as a collector of soil and groundwater samples with a geo

                                         4

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 5 of 26 PageID #: 511



probe.      (R. 47.)    While in the hospital for treatment of his leg,

Plaintiff was diagnosed with appendix cancer and his appendix was

removed.      (R. 48.)    Subsequently, he was treated for colon cancer

and had a part of his ascending colon removed.                     (R. 47-49.)

Plaintiff testified that he also has high blood pressure, diabetes,

acid     reflux,    and   anxiety,    all   of    which    are   controlled    by

medications.        (R. 49.)     With regard to his diarrhea, Plaintiff

testified that he takes Pepto Bismol and multi-vitamins.               (R. 50.)

Plaintiff testified that although he suffers bouts of diarrhea on

average of fifteen to twenty times per day, he does not wear any

type of protective undergarment.            (R. 51.)      During the course of

an eight-hour work day, Plaintiff estimated he would need about

ten to fifteen unscheduled breaks each lasting about five to

fifteen minutes so he could use the bathroom.               (R. 53.)   He also

testified that he gets “really bad abdominal cramps” if he tries

to hold it in too long.        (R. 51.)     Plaintiff also described having

difficulty sleeping because he frequently gets up to use the

bathroom at night and has difficulty falling back to sleep.                   (R.

52-53.)

              Plaintiff also testified that although he does not have

any problems sitting down, standing up, walking, using his arms,

or bending over, he stated that he becomes dizzy, sweaty, and

nauseous “if I’m standing too long.”             (R. 51-52.)



                                        5

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 6 of 26 PageID #: 512



        B.    Vocational Expert’s Testimony

              A Vocational Expert (“VE”) testified that Plaintiff’s

past work was as a “water quality tester”, DOT No. 539.367-014.

(R. 54.)      The VE defined such work as “light” and testified that

a hypothetical person with “the same age, educational background,

work history and transferable skills who can do light work, [with]

no dangerous heights or dangerous machinery” could do Plaintiff’s

past work.      (R. 55.)    The VE also opined that if such a person is

on task only eighty percent of the day or would need three

unscheduled, ten-minute breaks, they could not do Plaintiff’s past

work.     (R. 55.)

        C.    Medical Evidence2

              In addition to the testimony from Plaintiff and the VE,

the ALJ also reviewed Plaintiff’s medical records.                   Plaintiff

received his medical treatment and diagnoses from: (1) Sal Inserra,

M.D., orthopedic specialist; (2) Nicholas Livrieri, M.D., family

practitioner; (3) Andrea Pollack, D.O., internist; (4) Daniel

Feingold,      M.D.,   colorectal    surgeon;    (5)   Alfred   Neugut,   M.D.,




2 The record also includes medical evidence from after June 30,
2015 and the Court has reviewed it. However, as all parties
agree and the ALJ found, Plaintiff must establish that he was
disabled during the period November 29, 2014 through June 30,
2015 in order to be entitled to disability insurance benefits.
Accordingly, these records are of limited probative value as
discussed below.
                                        6

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 7 of 26 PageID #: 513



oncologist; (6) Steven Lee-Kong, M.D.; and (7) Richard Feldstein,

M.D., gastroenterologist.

               Dr.   Inserra   is   an   orthopedic    surgeon    who    performed

Plaintiff’s November 7, 2014 surgery to repair his right ankle

fracture. Dr. Inserra also examined Plaintiff eleven times between

October 29, 2014 and March 5, 2015.             (R. 286-311.)     Dr. Inserra’s

January 2015 reports as well as his March 2015 report reflect that

Plaintiff “states he feels well [and] [ ] denies any pain in the

ankle, he complains of weakness or fatigue of the calf muscles.”

(R. 286, 288, 308.)          Plaintiff reported on March 5, 2015 that his

right ankle “feels fine” but “his right leg feels somewhat weak

and gets fatigued easily with overexertion” and “denie[d] any other

specific complaints.”          (R. 308.)      He also noted that Plaintiff’s

right ankle x-ray shows “complete bone healing.”                 (R. 287, 309.)

               Dr.    Feingold,     a     colorectal     surgeon,        performed

Plaintiff’s laparoscopic right colectomy on December 11, 2014.

(R. 249-51.)         Notes dated December 16, 2014 from Plaintiff’s

follow-up appointment with Dr. Lee-Kong reflect that Plaintiff was

“doing well”, had “no residual cancer in the colectomy specimen,

he     feels    well,   no     abd[ominal]     pain,   eating    well,    b[owel]

m[ovement]s are normal, ambulating with a hard cast given his foot

fracture.”      (R. 251.)

               Concurrent with Plaintiff’s visits with Dr. Inserra,

Plaintiff also saw Dr. Nicholas Livrieri, a family practitioner,

                                          7

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 8 of 26 PageID #: 514



on November 13, 2014, February 17, 2015, March 10, 2015, as well

as on June 30, 2015, August 27, 2015, and on several other

occasions well after the date last insured. (R. 312-20.) Although

Plaintiff reported on February 17, 2015 that he has “frequent bowel

movements” but is “feeling generally well, some fatigue, . . .

insomnia,      abdominal    cramps;      frequent    BMs   no    diarrhea”,   upon

examination, Dr. Livrieri noted only that Plaintiff’s abdomen is

“slight[ly] tender.”           (R. 318.)      On March 10, 2015, Plaintiff

reported “feeling generally well, some fatigue . . . some anxiety,

insomnia, abdominal cramps, frequent BMs no diarrhea.”                 (R. 316.)

Upon examination, Dr. Livrieri reported that “Plaintiff is obese,

well nourished and well developed in no acute distress . . . .

Gait is WNL.”          (R. 316.)      Again, on June 30, 2015, Plaintiff

reported having “the same things going on” as well as intermittent

vomiting.        (R.   314.)      Upon    examination,     Dr.    Livrieri    noted

Plaintiff is “well nourished and well developed in no acute

distress.      Affect is normal and appropriate. . . .             Gait is WNL.”

(R. 314.)      Finally, on August 27, 2015, Plaintiff reported he was

there because he was having sciata pain and made no mention of his

bowel movements, diarrhea or vomiting.               (R. 312.)

              Consistent with Plaintiff’s report, upon examination,

Dr. Livrieri noted Plaintiff is “well nourished and well developed

in no acute distress.          Affect is normal and appropriate . . . Gait

is WNL, abdomen benign.”           (R. 312.)        In addition, approximately

                                          8

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 9 of 26 PageID #: 515



two years later, on June 22, 2017, Dr. Livrieri completed a

“Crohn’s & Colitis Residual Functional Capacity Questionnaire” on

Plaintiff’s behalf.          (R. 410-14.)       There, Dr. Livrieri noted

Plaintiff      reported     symptoms    of   “chronic    diarrhea”,     “bloody

diarrhea”, “abdominal pain and cramping”, “malaise”, “fatigue”,

“mucus in stool” and “vomiting” (R. 410), for which Plaintiff was

taking Pepto Bismol (R. 411).          Dr. Livrieri checked the box on the

form to indicate that Plaintiff is “incapable of even ‘low stress’

jobs” because Plaintiff experiences pain and diarrhea.                (R. 412.)

Although Dr. Livrieri indicated that Plaintiff could walk one to

two city blocks without rest, he opined that Plaintiff could only

sit and/or stand for thirty minutes at a time before needing to

get up.      (R. 412.)    In addition, during an eight-hour working day

with normal breaks, Dr. Livrieri opined that Plaintiff could sit,

stand, and/or walk for less than two hours.             (R. 412.)   He further

noted that Plaintiff would need fifteen to twenty unscheduled

restroom breaks during an eight-hour work day each lasting an

average of ten minutes.          (R. 413.)     Dr. Livrieri also indicated

that Plaintiff would need to lie down or rest two to three times

per eight hour working day for an average of fifteen minutes each

time.      (R. 413.)     In addition, Dr. Livrieri noted that Plaintiff

could frequently lift or carry one to twenty pounds and could

rarely lift or carry up to fifty pounds.             Finally, he noted that

Plaintiff could frequently twist, stoop (bend), crouch, and climb

                                        9

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 10 of 26 PageID #: 516



ladders and stairs.          (R. 413.)     He also concluded that Plaintiff

would likely be absent from work due to his medical conditions for

more than four days per month.            (R. 414.)

               Dr. Pollack, an internist, examined Plaintiff once on

January 12, 2015 having been referred by the Division of Disability

Determination for a consultative internal medical examination.

(R. 282.)       She noted that Plaintiff “is able to cook one to two

days a week, do laundry once a week, shower and dress.              He watches

TV, listens to the radio, goes out to family and socializes with

friends.”        (R. 282.)     Dr. Pollack further noted that, although

Plaintiff was wearing a boot on his right foot and is on crutches

as a result of his recent leg fracture, he appeared to be in no

acute distress, used no other “assistive devices, [n]eeded no help

changing for exam or getting on or off the exam table.                  Able to

rise from chair without difficulty.”             (R. 283.)     She noted that

his “bowel sounds normal.”          (R. 284.)   However, she concluded: “he

has a marked restriction in walking, standing, climbing stairs,

kneeling, and squatting.         He has a moderate restriction in lifting

and carrying.       He should avoid heights, operating heavy machinery,

activities which would require heavy exertion, and activities

which may put him at risk for fall.”            (R. 284.)

               Dr. Neugut, an oncologist, saw Plaintiff on March 31,

2015 and September 22, 2015.             (R. 352.)    During the March visit,

Plaintiff reported that he was feeling well that day but was

                                          10

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 11 of 26 PageID #: 517



experiencing insomnia and some fatigue.                   (R. 352-55.)       He also

reported that before his surgery he would normally have three bowel

movements per day but now he was having many more, and they were

mostly soft.         He also described some “occasional abdominal pain”

and “occasional blood in his stool.”               (R. 352.)    Upon examination,

Dr.     Neugut      found   Plaintiff   to    have   “a     soft     non-tender/non-

distended abdomen,” with normal bowel sounds and no masses.”                       (R.

354.) At Plaintiff’s September 2015 visit to Dr. Neugut, Plaintiff

reported he has “some fatigue, insomnia.               Feels flushed if out on

the street for a while” and has “many more, mostly soft” bowel

movements per day than he had “[b]efore the surgery.”                      (R. 347.)

Upon examination, Dr. Neugut noted that Plaintiff’s abdomen was

“soft, non-tender/non-distended.              Bowel sounds norm. . . .”            (R.

349.)

               On    referral    from   Dr.    Livrieri,       Dr.    Feldstein,     a

gastroenterologist,          examined   Plaintiff      on    February      12,   2016,

March 23, 2016, and April 29, 2016.                  (R. 397-402.)         Plaintiff

reported changes in his bowel movements at the February visit and,

upon examination, Dr. Feldstein noted that Plaintiff’s abdomen is

“soft” and “non distended” and explained that the “likelihood of

recurrent BM’s secondary to shortened colon/transit time.”                         (R.

397.)         At the March 23, 2016 follow-up appointment with Dr.

Feldstein,       Plaintiff      complained    of   heartburn,        and   occasional

nausea with vomiting.           (R. 399.)     Upon examination, Dr. Feldstein

                                         11

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 12 of 26 PageID #: 518



described Plaintiff’s abdomen as “soft” and “non distended” and

“no tenderness” and referred Plaintiff for a colonoscopy.                       (R.

399-400.)         On    April    29,    2016,     Dr.   Feldstein   reviewed    the

colonoscopy results with Plaintiff and advised Plaintiff to follow

a “high fiber diet” with “fiber supplementation” and recommended

a follow up colonoscopy be done in three years.                 (R. 401-02.)

II.      The ALJ’s Decision


               The ALJ found that Plaintiff met the insured-status

requirements of his claim through June 30, 2015.                    (R. 15.)    The

ALJ then applied the familiar five-step disability analysis and

concluded that Plaintiff was not disabled from November 29, 2014,

the alleged disability-onset date, through June 30, 2015.                    (R. 16-

19); see 20 C.F.R. § 404.1520.                At steps one through three, the

ALJ found that: (1) Plaintiff had not engaged in substantial

gainful       activity       since     the   alleged    onset   date    (R.     15);

(2) Plaintiff          had    severe     impairments     consisting     of     “post

laproscopic partial colectomy for colon cancer on December 11,

2014, post ORIF [Open Reduction Internal Fixation] for a right leg

fracture on November 7, 2014 and diabetes mellitus (R.15); and

(3) Plaintiff’s impairments, individually or in combination, did

not meet or medically equal the severity of any of the impairments

listed in Appendix 1 of the Social Security regulations (R. 16).

               The ALJ then determined that Plaintiff had the RFC “to

perform light work . . ., as requiring approximately 6 hours of

                                             12

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 13 of 26 PageID #: 519



sitting and approximately 2 hours of standing and/or walking

allowing for normal breaks, except that he can never be exposed to

dangerous machinery or heights.”               (R. 16.)       After comparing

Plaintiff’s RFC with the physical and mental demands of a water

quality tester, the ALJ found that Plaintiff was able to perform

his past relevant work as a water quality tester as it is generally

performed throughout the national economy as light work.               (R. 19.)

As a result, the ALJ determined that Plaintiff was not disabled.

(R. 19.)

         A. The ALJ’s RFC Determination

               The ALJ found that Plaintiff has the RFC to “perform

light work, . . . as requiring approximately 6 hours of sitting

and approximately 2 hours of standing and/or walking allowing for

normal breaks, except that he can never be exposed to dangerous

machinery or heights.”         (R. 16.)    In reaching this conclusion, the

ALJ reviewed--and credited--Plaintiff’s testimony that he “has no

problems sitting, standing, walking or using his arms and no

problems bending but he does get dizzy, sweaty and nauseous.”

(R. 17.)       The ALJ also relied on Plaintiff’s testimony that he

“lives alone in an apartment and has no issues with stairs,” and

“does do housework” (R. 16-17).

               The   ALJ   also   referenced    the   consultative     internal

medical examination records from Dr. Andera Pollack, who opined

that Plaintiff “has a marked restriction in walking, standing,

                                        13

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 14 of 26 PageID #: 520



climbing stairs, kneeling and squatting.”               (R. 17.)       However, the

ALJ afforded “very little weight” to Dr. Pollack’s opinion in this

regard because it was contrary to a March 5, 2015 report from

Plaintiff’s treating physician, Dr. Inserra, who indicated that

Plaintiff stated “his right ankle feels fine and he denie[d] any

pain, swelling or buckling; he is alert and comfortable and

ambulating independently with normal gait and range of motion is

normal . . . .”          (R. 17.)         The ALJ gave “some weight” to Dr.

Pollack’s opinion that Plaintiff has a moderate restriction in

lifting and carrying and should avoid heights, operating heavy

machinery and activities requiring heavy exertion or which my put

him at risk for a fall.”            (R. 17.)

                The ALJ then explained that “[f]ar greater weight is

given      by   the   undersigned    to    the   opinion    of   Dr.   Inserra,    an

orthopedic specialist who has been treating the [Plaintiff] and

has had the opportunity to examine him on many occasions.                         (R.

17.) Indeed, the ALJ reviewed the medical reports from Dr. Inserra

from November 21, 2014, December 4 and 22, 2014, January 5, 2015

and January 15, 2015 and noted that in each of these reports that

Plaintiff indicated that he was “doing well” and “denied pain or

other specific complaints.”           (R. 18.)

                Next, the ALJ addressed the opinion of Dr. Livieri who

completed       the   Crohn’s   &   Colitis      Residual   Functional     Capacity

Questionnaire on June 22, 2017 and opined that Plaintiff, “in an

                                           14

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 15 of 26 PageID #: 521



8 hour workday--can sit less than 2 hours and stand/walk less than

2 hours; lift/carry up [to] 20 pounds frequently; frequently twist,

stoop (bend), crouch and climb ladders and stairs.”                  (R. 18.)     Dr.

Livieri also indicated that Plaintiff “experiences pain o[r] other

symptoms severe enough to frequently interfere with attention and

concentration” and that Plaintiff “requires a job which permits

shifting of positions at will from sitting, standing or walking

and     that    he   requires   unscheduled      restroom    breaks     lasting    10

minutes, 15-20 times a day and needs to lie down or rest at

unpredictable intervals 2-3 times per day.”                (R. 18.)    Dr. Livieri

also indicated that, on average, Plaintiff would likely be absent

from work more than four days per month as a result of his

impairments or treatment.         (R. 18.)       The ALJ assigned “very little

weight”      to   the   opinion   of   Dr. Livieri      concerning     Plaintiff’s

gastrointestinal-related limitations because: (1) Dr. Livieri is

a family practitioner and not a gastroenterologist; and (2) there

is     “no     objective   medical     support    for     limiting    sitting     and

standing/walking to less than 2 hours each during an 8-hour

workday,       requiring   frequent     shifting     of    positions;    requiring

unscheduled breaks, 15-20 times a day, and missing work more than

four days per month as those limitations had to have been based

solely on [Plaintiff]’s subjective complaints.”                (R. 18.)    The ALJ

discounted Dr. Livieri’s opinions particularly given Plaintiff’s



                                         15

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 16 of 26 PageID #: 522



hearing testimony that “he has no limitations in sitting, standing,

walking or using his arms. . . .”            (R. 18.)

               Finally, the ALJ concluded that the RFC assessment is

supported by: (1) the opinion of Dr. Pollack that Plaintiff “has

a moderate restriction in lifting and carrying; should avoid

heights and should avoid activities requiring heavy exertion or

which may put him at risk of fall”; (2) the opinion of Dr. Inserra

that Plaintiff “was doing well” and was “ambulating independently

with normal gait” (R. 18-19); (3) the opinion of Dr. Livieri that

Plaintiff “can lift/carry up to 20 pounds frequently and frequently

twist, stoop(bend), crouch and climb ladders and stairs;” and (4)

Plaintiff’s own description of a fairly broad range of daily

activities including household chores and that he “has no problems

sitting, standing, walking, or reaching.”             (R. 19.)

III. Appeals Council’s Decision

               On February 12, 2019, the Appeals Council issued the

final decision of the Commissioner.              (R. 1-9.)    On December 27,

2018, the Appeals Council notified Plaintiff and his attorney that

it would consider a statement about the facts and the law in the

case or additional evidence.           (R. 4.)    A statement was submitted

and the Appeals Council considered it.            (R. 4.)

               In affirming the ALJ’s finding that Plaintiff was not

disabled, the Appeals Council concluded that although it “does not

fully agree with the [ALJ]’s findings regarding the claimant’s

                                        16

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 17 of 26 PageID #: 523



residual functional capacity or whether the claimant was capable

of performing his past relevant work at any time through the date

last insured” (R. 4-5), Plaintiff “had the residual functional

capacity       to   perform     sedentary    work   as   defined   in   20   CFR

404.1567(a).”         (R. 5.)     Having made such finding, the Appeals

Council then considered whether the Agency met its burden to show

that “a significant number of jobs exist in the national economy

which [claimant] could perform” and determined that “there were a

significant number of jobs in the national economy that the

claimant could have performed through the date last insured.”

(R. 5-6.)

                                    DISCUSSION

I.       Standard of Review

               In reviewing the ruling of an ALJ, the Court does not

determine de novo whether Plaintiff is entitled to disability

benefits.       Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the

ALJ.      See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).              If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.             See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

               To determine if substantial evidence exists to support

the ALJ’s findings, this Court must “examine the entire record,

                                        17

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 18 of 26 PageID #: 524



including       contradictory      evidence     and     evidence    from   which

conflicting inferences may be drawn.”                 See Brown v. Apfel, 174

F.3d 59, 62 (2d Cir. 1999) (internal quotation marks and citation

omitted).      “The findings of the Commissioner of Social Security as

to any fact, if supported by substantial evidence, shall be

conclusive. . . .”         42 U.S.C. § 405(g).

II.      Analysis

               Plaintiff   argues that the ALJ erred in finding that

Plaintiff is not disabled because: (1) he failed to consider all

of the medical evidence regarding Plaintiff’s impairment, most

notably the opinions of Dr. Richard Feldstein; (2) the adverse

credibility determination is not supported by the record; and (3)

his assignment of “very little weight” to the opinion of the

treating family practitioner, Dr. Livieri, was incorrect.                  (See,

Pl. Br. and Pl. Reply.)           The Commissioner responds that the ALJ

applied the correct legal standards and the decision is supported

by substantial evidence.          (See, Comm’r Br.)       The Court addresses

each of these arguments separately.

         A.    The ALJ Considered all of the Medical Evidence

               Plaintiff contends that the ALJ failed to consider all

of the medical evidence of Plaintiff’s impairment, specifically

the      medical    records    supplied    by   Dr.    Richard     Feldstein,   a

gastroenterologist who examined Plaintiff on February 15, 2015.

(Pl.’s Br. at 15-17.)         The Court disagrees.

                                          18

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 19 of 26 PageID #: 525



               As   the   opinion   makes    clear,   the   ALJ   gave   “careful

consideration to all of the evidence” in concluding that that

Plaintiff was not disabled within the meaning of the Act from

November 29, 2014 through June 30, 205.                     (R. 13.)       Thus,

Plaintiff’s assertion that the ALJ failed to consider all of the

medical evidence is incorrect.                Although the medical records

provided by Dr. Feldstein are not expressly referenced in the ALJ’s

opinion, the ALJ makes clear that “all of the evidence” was given

careful consideration.         (R. 13.)      Moreover, because Dr. Feldstein

first examined Plaintiff in February 2016, some eight months after

Plaintiff’s date last insured, it is of little probative value as

to whether Plaintiff was entitled to disability insurance benefits

as of June 30, 2015.             Although an ALJ must consider medical

opinions given after a claimant’s date last insured if “such

opinions are relevant to h[is] condition prior to that date” Dailey

v. Barnhart, 277 F. Supp. 2d 226, 233 n.14 (W.D.N.Y. 2003),                   Dr.

Feldstein’s opinions in February, March and April 2016 are not

relevant to Plaintiff’s condition on June 30, 2015, particularly

given that Dr. Feldstein makes clear that Plaintiff’s condition,

as reported by Plaintiff at each visit, reflects that date.3                  (R.

397-405.)       Importantly, Dr. Feldstein’s notes reflect that when




3 Notably, Dr. Feldstein also indicated that, at each of these
visits upon examination, Plaintiff’s abdomen was soft and
nondistended with no tenderness. (R. 397-405.)
                                        19

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 20 of 26 PageID #: 526



Plaintiff first visited him in February 2016, he complained of

“changes” in his “bowel habits” (R. 397), suggesting that the

gastric       distress   of   which   Plaintiff      complained       had    worsened.

Thus, because Dr. Feldstein’s opinions of Plaintiff’s condition

were limited to his observations on February 12, 2016, March 23,

2016 and April 29, 2016, together with the fact that Dr. Feldstein

did not opine on Plaintiff’s condition prior to June 30, 2015, the

ALJ’s decision was appropriate, whether or not he referenced Dr.

Feldstein’s opinions.

         B.    The ALJ’s Adverse Credibility Determination is
               Supported by the Record

               Plaintiff      next    contends      that   the    ALJ’s        adverse

credibility       determination       is   not     supported     by    the    record.

Plaintiff’s argument that:

               Mr. Osman’s unchallenged testimony regarding
               the nature, frequency, and duration of his
               bowel movements is supported by this colectomy
               but it is further explained by treating
               gastroenterologist Dr. Richard Feldstein, who
               explains that his diarrhea and frequent bowel
               movements are explainable by his shortened
               digestive tract following surgery in 2014

(Pl. Br. at 13) misses the mark.                Plaintiff’s testimony regarding

the nature, frequency and duration of his bowel movements was not

unchallenged.        Rather,    the    medical      evidence     and    Plaintiff’s

testimony make clear that his gastric problems were not so severe

as to render him disabled as of June 30, 2015.                 Indeed, following

the 2014 colectomy through June 2015, Plaintiff did not complain

                                           20

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 21 of 26 PageID #: 527



of frequent bowel movements or diarrhea.              Rather, the first time

Plaintiff complains of frequent bowel movements is to Dr. Neugut

in September 2015.         (R. 347.)

               Thus,    the    ALJ     correctly    questioned         Plaintiff’s

credibility given that his report of symptoms was not consistent

with the observations of the medical professionals.                   Although Dr.

Feldstein opined in February 2016 that Plaintiff’s shortened colon

as a result of his 2014 colectomy could cause the gastric problems

Plaintiff described, there is nothing in the record that suggests

that Plaintiff complained of such problems to any of his medical

providers during the relevant time period.                This is a sufficient

reason to question Plaintiff’s credibility.                    “Thus, the ALJ’s

credibility determination is entitled to ‘great deference’ as it

was not ‘patently unreasonable.’” Thompson v. Comm’r of Soc. Sec.,

No. 16-CV-6968, 2018 WL 1558270, at *1 (E.D.N.Y. Mar. 28, 2018)

(quoting Pietrunti v. Dir., Office of Workers’ Comp. Programs, 119

F.3d 1035, 1042 (2d Cir. 1997)).           Here, the ALJ properly evaluated

Plaintiff’s       testimony    in    considering    whether     his     statements

relating to the intensity, persistence, and limiting effect of his

symptoms was consistent with the medical records.                Indeed, the ALJ

credited      Plaintiff’s     own    statements    that   he    was    capable   of

performing daily tasks in finding him capable of performing “light

work” (R. 18-19), but which the Appeals Council reassessed as

“sedentary work” (R. 5).

                                         21

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 22 of 26 PageID #: 528



         C.     The ALJ Properly Weighed the Opinion of Dr. Livieri

                Plaintiff contends that the ALJ was “simply incorrect”

to exclude the opinion of treating family physician Dr. Livieri

because he was not a gastroenterologist.                 (Pl. Br. 17.)   However,

Plaintiff mischaracterizes the ALJ’s opinion.                   The ALJ’s opinion

is clear that he did not exclude the opinion of Dr. Livieri.

(R. 18-19.)          Rather, the ALJ gave “very little weight” to Dr.

Livieri’s June 22, 2017 report because there was “no objective

medical support” for his findings that Plaintiff was: (1) limited

to sitting and standing or walking to less than two hours each

during an eight-hour work day; (2) requiring frequent shifting of

positions; (3) requiring fifteen to twenty unscheduled breaks per

day; and (4) missing more than four work days per month.                 (R. 18.)

Moreover, given that the report at issue was prepared on June 22,

2017, over two years after the date Plaintiff was last insured,

the ALJ’s weighting was reasonable.            Finally, the ALJ credited Dr.

Livrieri’s opinion that Plaintiff “can lift/carry up to 20 pounds

frequently and frequently twist, stoop (bend), crouch and climb

ladders and stairs” in assessing Plaintiff’s RFC.                     (R. 18-19.)

Thus,      as   is   readily   apparent,     the   ALJ    did   not   exclude   Dr.

Livrieri’s opinion.

                The ALJ also did not violate the “treating physician’s

rule” because he articulated his reasons for declining to afford

controlling weight to certain portions of Dr. Livrieri’s reports.

                                        22

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 23 of 26 PageID #: 529



The treating physician’s rule provides that the medical opinions

and reports of a claimant’s treating physicians are to be given

“special evidentiary weight.”           Clark v. Comm’r of Soc. Sec., 143

F.3d 115, 118 (2d Cir. 1998).           The regulations state:

               Generally, we give more weight to opinions
               from your treating sources . . . . If we find
               that a treating source’s opinion on the
               issue(s) of the nature and severity of your
               impairment(s) is well-supported by medically
               acceptable clinical and laboratory diagnostic
               techniques and is not inconsistent with the
               other substantial evidence in your case
               record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2) (emphasis supplied).4                 Nevertheless,

the opinion of a treating physician “need not be given controlling

weight where [it is] contradicted by other substantial evidence in

the record.”        Molina v. Colvin, No. 13-CV-4701, 2014 WL 3925303,

at *2 (S.D.N.Y. Aug. 7, 2014) (internal quotation marks and

citations omitted).            When an ALJ does not afford controlling

weight to the opinion of a treating physician, the ALJ must

consider several factors:             “(1) the length of the treatment

relationship and frequency of the examination; (2) the nature and


4  “While the Act was amended effective March 27, 2017 [to
eliminate the treating physician rule], the Court reviews the
ALJ’s decision under the earlier regulations because the
Plaintiff’s application was filed before the new regulations
went into effect.” Williams v. Colvin, No. 16-CV-2293, 2017 WL
3701480, at *1 (E.D.N.Y. Aug. 25, 2017); see also 20 C.F.R.
§ 404.1527 (“For claims filed (see § 404.614) before March 27,
2017, the rules in this section apply. For claims filed on or
after March 27, 2017, the rules in § 404.1520c apply.”).


                                        23

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 24 of 26 PageID #: 530



extent of the treatment relationship; (3) the extent to which the

opinion is supported by medical and laboratory findings; (4) the

physician’s consistency with the record as a whole; and (5) whether

the physician is a specialist.”                Schnetzler v. Astrue, 533 F.

Supp. 2d 272, 286 (E.D.N.Y. 2008).              The ALJ must also set forth

“‘good reasons’ for not crediting the opinion of a [plaintiff’s]

treating physician.”         Id.    However,

               [a]n application of the treating physician
               rule is sufficient when the ALJ provides ‘good
               reasons’    for    discounting   a    treating
               physician’s opinion that reflect in substance
               the factors as set forth in [Section]
               404.1527(d)(2), even though the ALJ declines
               to examine the factors with explicit reference
               to the regulation.

Crowell v. Comm’r of Soc. Sec., 705 F. App’x 34, 35 (2d Cir. 2017)

(summary order) (“While the ALJ did not explicitly discuss the

treating       physician    rule,    he    nonetheless    stated    that    [the

physician’s] opinion . . . was contradictory to the rest of the

record evidence.”).

               Here, although the ALJ did not necessarily recount the

factors (see 20 C.F.R. § 416.927) in assigning “very little weight”

to some of Dr. Livieri’s opinions, the Second Circuit has made

clear that the ALJ need not produce a “slavish recitation of each

and every factor [set forth in 20 C.F.R. § 404.1527(c)] where the

ALJ’s reasoning and adherence to the regulation are clear.”                  See

Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013); see also


                                          24

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 25 of 26 PageID #: 531



Khan v. Astrue, No. 11-CV-5118, 2013 WL 3938242, at *15 (E.D.N.Y.

July 30, 2013).        Rather, the ALJ need only apply “the substance of

the treating physician rule.”           Halloran v. Barnhart, 362 F.3d 28,

32 (2d Cir. 2004).

               Here, in reaching his conclusions, the ALJ discussed the

opinions of several sources.            The ALJ assigned “some weight” to

Dr. Pollack’s opinion that Plaintiff has a moderate restriction in

lifting and carrying and should avoid height, and operating heavy

machinery and activities which require heavy exertion or which may

put him at risk for a fall.            (R. 17.)   The ALJ assigned “greater

weight” to the opinion of Dr. Inserra who treated Plaintiff eleven

times from October 29, 2014 through March 5, 2015.               (R. 285-311.)

Interestingly,        Plaintiff    reported    “feeling     fine”   and     never

complained of any gastric distress during his visits with Dr.

Inserra.       (R. 285-311.)     The ALJ gave this opinion greater weight

because he examined Plaintiff “on many occasions”.               (R. 17.)    The

ALJ assigned “very little weight” to opinions of Dr. Livieri

concerning        Plaintiff’s      gastrointestinal-related         limitations

finding that there is “no objective medical support” for the

physical restrictions recommended by Dr. Livieri together with the

fact that Dr. Livieri is a general family practitioner and not a

gastroenterologist.         (R. 18.)     Thus, the ALJ’s determination is

supported by substantial evidence.



                                        25

    Case 2:19-cv-02210-JS Document 15 Filed 06/08/20 Page 26 of 26 PageID #: 532



                                     CONCLUSION

               For the foregoing reasons, Defendant’s cross-motion for

judgment      on   the   pleadings    pursuant    to Federal   Rule   of   Civil

Procedure 12(c) (D.E. 13) is GRANTED, and Plaintiff’s motion for

Judgment on the Pleadings pursuant to Federal Rule 12(c) (D.E. 9)

is DENIED.

               The Clerk of the Court is directed to enter judgment in

accordance with this Memorandum and Order and to mark this matter

CLOSED.

                                              SO ORDERED



                                              _/s/ JOANNA SEYBERT    _
                                              Joanna Seybert, U.S.D.J.


Dated:         June   8__, 2020
               Central Islip, New York




                                         26

